The Commissioners.
The undersigned, a commission appointed by you to inquire into the sanity of Joseph Waltz, now under sentence of death in the *210county jail at Catskill, in Green county, respectfully report:
That they examined the said Waltz, jointly and separately, on the 15th day of April, inst., in a careful manner,-and took statements from Drs. Phillips, Jewell, Mackey and Wetmore touching the substantive matters to which they had testified upon his trial; also from deputy sheriff Olmstead and the father of the prisoner. They have further read the testimony in the case, as furnished them by your excellency from stenographer’s notes, together with the .notes of Judge Westbrook, the presiding judge at the trial, and acting upon the information thus received, they have arrived at the conclusion that the said Joseph Waltz is not now insane, and was not at the date of the homicide committed by him.
They further submit a record herewith of their personal examination of the prisoner, together with the facts bearing upon his case, as obtained from him, and their conclusions thereupon.
The prisoner, Joseph Waltz, is a young man twenty-four years of age, of medium size, and physically well developed, who has always lived with his father upon a farm, having an interest in it. His father states that his health has always been good, and that nothing unusual has ever been noticed in his conduct; that he was a good worker, spending his time at home; a great reader and attentive to all business matters, being particularly well informed in the culture of grapes and similar small fruits, to which purpose the farm was mostly devoted. He is now in good health, even after a year’s confinement.
. We found him in a spacious cell, chained by his ankles, the floor mostly covered with pictorial papers— a few books, including a Catholic mission book and an English dictionary lying upon his bed; also a blank book in which he was writing when we entered. Upon *211the wall were drawings of geometrical symbols, such as the square, the circle and triangle ; as also a balloon, and passages of scripture and snatches of rhymes, partly original, partly quoted. The ceiling in one corner was dotted with lamp-black.
On accosting him, he stared at us, made grimaces, looked about the room, but gave no answers to questions, simply uttering a guttural sound; getting up from his bed, then getting on his knees, then laying down with his face to the wall. We were silent for some minutes. He then turned, and in a confused manner asked if we lived in Catskill ? Upon interrogating him, we received the following as some of his answers, and which are illustrative of his replies for about an hour and a half, during which he frequently renewed the grimaces, and at one time reached under his bed, brought out a piece of iron about eighteen inches long, suddenly rose to his feet, held it in his right hand, and stood in a menacing attitude : “Don’t know how old I am ; don’t know mother’s name ; don’t know father’s, only that it’s Waltz; don’t know what church father goes to, think it’s Lunarian ; feel queer some times ; belong to the spirits of the moon; I am married to the queen of Lunarians; she came in one night last week and said I should be king of the Lunarians.” Being asked what he meant by Lunarians, he replied it was about the moon, took up the dictionary, and pointed out the word Lunary and said the word " Lunarian comes from that.” " I was tried in summer ; wore an overcoat; tried in an immense crowd ; thousands of people; not in the court-house; never knew of a court-house ; never saw one ; went through the door with supernatural strength; counsel ? counsel ? I had no counsel; no judge was there, but a man was on the th rone, who talked too much.” He then said to one of the commissioners, “You are the governor,” and to the other, “You are a judge.” He denied ever coming *212to Catskill, or doing any business. Said Ms mother-bought his clothes for him. In reply to a question, he-said, “ I killed a man once, oh, yes, he was a good man, he never swore, never got drunk ; I never made a confession.”
Being finally told that there was no necessity in his. feigning before us, and so stupidly, he instantly replied, “ Feigning % Feigning what ? ” Being further told that, this assumption of entire ignorance of the simplest-things and complete loss-of memory, were inconsistent. with his state of health, intelligent appearance, and the-books and papers he had about him ; as also with his. being engaged in writing in them when we entered and the prompt use of the dictionary, he said, “ Are you strangers 1 I don’t know whether I ought to talk to you * ” And, on being asked whether he was acting under the advice of counsel, he said, “ Judge Osborne is-my counsel; but I can tell you.”
He went on, partly in answer to questions, and partly voluntarily, to give an account of the homicide, and other acts. He first said, “The trial was conducted in the most tedious manner possible,” and “my counsel sat there objecting.” “ I wanted to bring the.proceedings, to the right place ; I don’t think I ever spoke to my counsel on the trial.” Resuming he spoke of several witnesses at the trial; said Ms mother had not been examined there, but had at the coroner’s inquest; spoke of Dr. Mackey as having pretended to be his friend, but “proved a treacherous villain said “Dr. Phillips was. Ms friend.” In answer to questions, as to whether he . knew that a commission was coming to examine him, he-said, “My sister told me.”
In describing the homicide he said he had known Holcher, that he had never thought of the deed till the evernng, while.reading, and after Holcher had gone to. bed ; it made him feel queer, sort of warm. “I went in *213¡and looked at the man, and went back and prayed against it and read something in the Testament, but the evil spirit prompted me . to it; I then went to the woodshed, got the hatchet and went into my "own room, -and then went to Holcher’s and struck four blows ; I think then I felt faint, for I found myself upon the the floor ; then I got up, rolled him up and carried him out to the barn.” He then paused, and afterward resumed as follows : “ I thought if I put him in the barn, I’ll be too much frightened to get him out, and by superhuman strength I carried him to the fence and covered him with cobble stones; I went back and took the machine* further up the fence on the other side ; if I could go up there I could show you on the ground better.”
He went on to detail that in the morning, he told his father that Holcher had left in the night, taking a blanket, and had had nose-bleed which made the blood; that his father went to Catskill to have Holcher arrested ; that he had burned the machine that day, and that he had buried the body that night. Next day he wrote the letter put on the telegraph pole, and that night took it up with the things towards Coxsackie. He afterward secreted the books that he had taken from the school-house. Being asked why he did so, he replied “ I was afraid they would make suspicion.”
When asked how he felt then about it, he said he felt bad. On being asked if he had slept, he said, “It took me two nights to do these things.” When asked if he knew it was wrong, he said, “ Oh yes ; but I don’t know the way I did it,” and when asked why, replied, “The spirit prompted me—the bad spirit—because bad spirits drag us down, good spirits carry us up.” And on being asked, Do you mean a spirit there which you *214saw, replied, “No, spirits have no bodies, they control us, they may appear as a flame.”
Did you see a spirit of flame? he was asked. “No,” was the reply. It was said you prayed two nights, how was that ? ‘ ‘ Oh, yes ; I prayed more nights than two, and I believe God has forgiven me.” Being asked why he thought so, he answered, “Father O’Driscoll said he would, and I believe I was.”
Being questioned about entering school-houses, he said: “I first went at night and looked in at the windows, and I saw a clock on the desk of the pedagogue, and it was twelve o’clock.” What do you mean by a pedagogue? “A school-master.” Continuing, he said,, í ‘ 1 went into the window, got the books, and left a candle on the floor; went to another school-house and got some books there, and coming back, saw the first one burning. Had the books in a bag.” When was this? "A year, or a year and a half ago.” Did you tell this ? “No, I didn’t.” Did you plough the lot after you buried Holcher ? “The lot was ploughed.” Did you read the books you took? “Yes, and used the dictionary.”
On questioning him about his writings, he said that since he had been in jail, he had written yards of poetry, which people had promised to have published in the paper. That many came to look at him, and some said how well he looks, and others, how horrid he looks, and others said he looks like a brute, and others, again,, stood around the room and looked at him without speaking. z
He then admitted that he had made a confession before. We showed him the annexed slip, and asked him if one similar to that had ever been handed him. He did not reply. Asked him if the doctor had not handed him that. He said, “No, some one else.” He afterward confessed that he had seen it. It is as fol lows:
*215“ Signs of Insanity.—A vacant stare at some part of the room as though the person saw something; screaming aloud,, occasionally, as though they saw something like an enemy, an angel, a demon, or something terrible, accompanied by apparent fright. Skulking in a corner; furious and breaking everything to pieces within reach; resisting every effort to quiet them ; turning away the face as though not wishing to be seen; frothing at the mouth ; tearing the clothes; biting at their clothes and even biting their own fingers. When lying down a disposition to lie on the left side, or throwing the right hand over the head.”
Mr. Olmstead, the deputy-jailer, stated that after this slip had been passed into his cell, he exhibited the very symptoms described in the paper, and Dr. Mackey states that on his telling the prisoner on the trial that he was overdoing his part in the exhibition of violence, he became quiet and self-possessed, and, on afterward remarking to him that he was erring in the opposite direction, he resumed his eccentric and violent demeanor. Mr. Olmstead further states, that the prisoner was quite natural and communicative before we went in to examine him.
We then proceeded to the farm and examined the stone structure alluded to on the trial, in company with his father, who stated that his son had built it years béfore as a place to sit in and read. He also pointed out a wooden barn which he said his son had planned and built with his own hands.
We saw the prisoner again upon our return. He manifested none of the seeming stupidity which he had previously. Asked if we had seen his father and sister, and was moved to tears. Asked “if we couldn’t get him out.” Said “it was short to the first of May; wouldn’t minded being hung at first, but it was so long, and he had suffered so much.” He again shed tears. *216He then said, “ If you help me with the governor, I will give you all I have. I have between four and five hundred dollars in money, and an interest in the farm, and father will add to it.” This offer he repeated to us separately in our subsequent examination. Just as we left, he said, “Now, if you can do anything with the governor, I will do what I have said,” and added, “ Can I not write to the governor ?”
We were informed by his father that up to the time of Joseph’s arrest he noticed no change in him whatever, and that he had not the slightest suspicion of his guilt. He denied having said to Mrs. Holcher that he had not seen her husband this spring (meaning 1873), but said he told her he had not seen him this spring, for fourteen days. Two days after this interview the prisoner was arrested. We were further informed, and it is in evidence, that for some six.weeks after his incarceration Waltz was entirely natural in his demeanor, and only began to show peculiarities in conduct after having been informed that insanity was his sole hope of escape.
He appeared very much moved when told that we could hold out no hope of his escaping punishment. We spoke to him of the future and his accountability, and he fully comprehended all that was said upon this subject, and the nature and quality of his crime, which he deeply regretted, saying, with apparent contrition and emphasis, weeping, “Oh, I never, never could do such an act again.” After spending about four hours in examining him, we left, fully satisfied that he had been feigning insanity, with imperfect knowledge of its symptoms, and led by the idea that it was the only avenue of escape from conviction and punishment. When asked whether he did not think the punishment was just, he replied, “ That to hang him would not bring Holcher back. That Holcher was in heaven because he was a good man.”
*217Conclusion.—From the foregoing voluntary and repeated confessions of the prisoner; from the evidence adduced upon the trial; from the statements of Ms father, and from a personal examination of him under the light of past and present habitual demeanor, there is no escape from the conclusion that the prisoner, at the date of the homicide committed by him, possessed all the elements of legal and moral responsibility, for he fully knew and comprehended the true nature and consequences of the act he was about to commit. He knew it to be both wrong in itself and a wrong to his victim, since he successfully resisted its commission for a while, by prayer and deliberation upon its enormity, thus evincing, by this power to choose between two courses of conduct, that he was a free moral agent. Therefore we are of the opinion that the homicide was the act of a sane mind, knowing that the act it was about to commit was a crime ; intending so to commit it, and, with full power of refraining from, or executing its wicked purpose, deliberately preferring to do the latter.
Some question having been publicly expressed at the time of the execution, as to the soundness of tMs conclusion, a postmortem examination was made, and the brain and its membranes found entirely sound and free from disease.

 Holcher was an itinerant knife-grinder, and carried his machine with him.